DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The objection and rejections from the Office Action of 4/27/2022 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21, 23, 24-28, 32, 33, 35-37, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkle et al., Towards Autonomous Micro UAV Swarms, J Intell Robot Syst (2011) [hereinafter “Burkle”] and Werb (US 20150351084 A1).
Regarding Claims 21 and 33, Burkle discloses a system for self-organizing collection and storage of data [Abstract] in an energy source extraction environment [Page 2 – “Some of the tasks that can be supported with UAVs in general include but are not limited to: enhancing agricultural practices, police surveillance, pollution control, environment monitoring, fighting fires, inspecting dams, pipelines or electric lines, video surveillance, motion picture film work, cross border and harbor patrol, light cargo transportation, natural disaster inspection, search and rescue, and mine detection.”], the system comprising:
a data circuit structured to selectively accept a plurality of sensor inputs from sensors in the energy source extraction environment; handling a plurality of sensor inputs from sensors in the energy source extraction environment [Pages 6-7 – “Through its generic design the system is able to link with a wide range of sensors, and can be equipped with electric-optical or infrared cameras, with movement dispatch riders, acoustic, chemical or radiation sensors depending on the operational aim. The AMFIS system is scalable and can be extended to any number of workstations. Due to this fact several sensor platforms can be coordinated and controlled at the same time. The most different sensor platforms can be handled in a similar manner by a standardized pilot’s working station that in turn minimizes the training expenditure of the staff and raises the operational safety. The user interface is automatically adapted according to the sensor or sensor platform at hand.”], the plurality of sensor inputs being configured to sense at least one of an operational mode, a fault mode, or a health status of at least one target system of the energy source extraction environment [Page 2 – “Some of the tasks that can be supported with UAVs in general include but are not limited to: enhancing agricultural practices, police surveillance, pollution control, environment monitoring, fighting fires, inspecting dams, pipelines or electric lines, video surveillance, motion picture film work, cross border and harbor patrol, light cargo transportation, natural disaster inspection, search and rescue, and mine detection.”]; and
a self-organizing circuit structured to self-organize at least one of a storage operation of data, a data collection operation of the sensors that provide the plurality of sensor inputs, or a selection operation of the plurality of sensor inputs [Page 3 – “A quadrocopter loses connection to the ground control station because it moved too far or the signals are blocked by an obstacle. In a group of quadrocopters, one of them can be “parked” in reach of the ground control station and act as relay station.”See Fig. 6 and Sections 5.2.1-4],
wherein the self-organizing circuit is configured to self-organize a swarm of mobile data collectors to collect data from a plurality of target systems [See Fig. 6 and Sections 5.2.1-4],
wherein the swarm of the mobile data collectors being each independently movable from the at least one target system [See Fig. 6 and Sections 5.2.1-4], and
wherein the mobile data collectors include a plurality of drones [See Fig. 6 and Sections 5.2.1-4].
Burkle fails to disclose that the sensors are at one or more fixed locations and that each of the mobile data collectors are configured to receive one or more outputs corresponding to one or more sensors of the plurality of sensors in the energy source extraction environment.  However, Werb discloses the transmission of data in an industrial setting where stationary sensors report out data to mobile units in order for the data to be eventually gathered at a central data monitoring area [Abstract – “The present solution, in various embodiments, addresses deficiencies in the prior art by providing systems, methods, and devices that enable industrial wireless sensor network nodes, individually or in clusters, to at least: (i) discover quickly and efficiently wireless neighbors that may come within range periodically and/or infrequently, (ii) communicate temporarily with one another in mobile configurations, (iii) transmit and/or receive information and commands from a source to a destination in delay-tolerant network configurations, and/or (iv) transmit and/or receive information and commands from a source to a destination via a mobile cluster that includes a store-and-forward (S&F) surrogate.”Paragraph [0004] – “Mobility, as described herein, may be supported in a scenario wherein individual wireless devices move within a network that is mostly stationary, such as an overhead crane in a factory or a data logger arriving at a loading dock. Conversely, mobility may be supported in configurations wherein wireless sensors are mostly stationary, but there is no fixed system to read them. In those and other permutations, devices or collections of devices may store their own data and/or data of their neighbors and occasionally connect to mobile readers that are periodically in range, such as in walk-by, drive-by, or fly-by scenarios. When mobile devices establish temporary connections, the stored data may be transmitted in a burst.”See Fig. 1.Paragraph [0107] – “FIG. 1 duplicates a diagram from the ISA100.11a standard, showing the major components of a wireless sensor network (WSN) (100) in a reference stationary configuration. … A device with the Input/Output (I/O) (101) role sources (provides) data to and/or or consumes (utilizes) data from other devices. For example, a temperature sensor sources data[.]”Paragraph [0176] – “Industrial Wireless Sensor Networks may be designed with an assumption that network elements, including field devices, are largely stationary.”].  It would have been obvious to use the data transmission capability of the swarm of drones from Burkle as the data relays of Werb because doing so would have allowed for the collection of data from stationary sensors for which no other data communication path is present.

Regarding Claims 23 and 35, Burkle discloses that each of the plurality of target systems further comprises at least one of a hauling system, a lifting system, a drilling system, a mining system, a digging system, a boring system, a material handling system, a conveyor system, a pipeline system, a wastewater treatment system, or a fluid pumping system [Page 2 – “Some of the tasks that can be supported with UAVs in general include but are not limited to: enhancing agricultural practices, police surveillance, pollution control, environment monitoring, fighting fires, inspecting dams, pipelines or electric lines, video surveillance, motion picture film work, cross border and harbor patrol, light cargo transportation, natural disaster inspection, search and rescue, and mine detection.”].

Regarding Claims 24 and 36, Burkle discloses an intermittently available network, wherein the self-organizing circuit is configured to perform the self-organizing based on an impeded network connectivity of the intermittently available network [Page 3 – “A quadrocopter loses connection to the ground control station because it moved too far or the signals are blocked by an obstacle. In a group of quadrocopters, one of them can be “parked” in reach of the ground control station and act as relay station.”Section 5.2.4 – “In our prototype we use a WiFi module because of its high data rates and good range, though other technologies might be feasible, too. The UAV’s uplink channel is retained as fallback control option in case of an emergency.”].

Regarding Claim 25, Burkle fails to disclose that the energy source extraction environment is at least one of a coal mining environment, a metal mining environment, a mineral mining environment, or an oil drilling environment.  However, performing monitoring of such an environment amounts to the recitation of an intended use and Burkle discloses its system has many different practical applications [Page 2 – “Some of the tasks that can be supported with UAVs in general include but are not limited to: enhancing agricultural practices, police surveillance, pollution control, environment monitoring, fighting fires, inspecting dams, pipelines or electric lines, video surveillance, motion picture film work, cross border and harbor patrol, light cargo transportation, natural disaster inspection, search and rescue, and mine detection.”].  It would have been obvious to apply the teachings of Burkle to the recited environments in order to effectively and autonomously monitor them.

Regarding Claims 26 and 37, Burkle discloses that the self-organizing circuit generates a storage specification for organizing storage of the data, the storage specification specifying data for local storage in the energy source extraction environment [Page 7 – “At the same time all received data is archived and stored into databases, e.g. a CSD (Coalition Shared Data) [4] or SSD (SOBCAH Shared Data) [3]. This serves the perpetuation of evidence and allows an additional subsequent analysis of the events.”] and specifying data for streaming via a network connection from the energy source extraction environment [Pages 9-10 – “To enable communication between the smart camera and the ground control station, a tiny WiFi module was integrated into the payload. The WiFi communication link allows to stream live video images, still shots and status information from the UAV to the ground control station.”].

Regarding Claim 27, Burkle discloses that the data circuit is communicatively coupled to a plurality of input channels and to a network infrastructure [See Fig. 6 and Sections 5.2.1-4]; and the data circuit is sensitive to a change to a parameter of the network infrastructure [Page 3 – “A quadrocopter loses connection to the ground control station because it moved too far or the signals are blocked by an obstacle. In a group of quadrocopters, one of them can be “parked” in reach of the ground control station and act as relay station.”Section 5.2.4 – “In our prototype we use a WiFi module because of its high data rates and good range, though other technologies might be feasible, too. The UAV’s uplink channel is retained as fallback control option in case of an emergency.”].
Burkle fails to disclose that this is performed within an industrial drilling environment.  However, performing monitoring of such an environment amounts to the recitation of an intended use and Burkle discloses its system has many different practical applications [Page 2 – “Some of the tasks that can be supported with UAVs in general include but are not limited to: enhancing agricultural practices, police surveillance, pollution control, environment monitoring, fighting fires, inspecting dams, pipelines or electric lines, video surveillance, motion picture film work, cross border and harbor patrol, light cargo transportation, natural disaster inspection, search and rescue, and mine detection.”].  It would have been obvious to apply the teachings of Burkle to the recited environment in order to effectively and autonomously monitor it.

Regarding Claim 28, Burkle discloses a data storage structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine [See Fig. 6 and Sections 5.2.1-4].

Regarding Claim 32, Burkle discloses a plurality of input channels connected to a subset of a plurality of sensors, wherein a selected collection routing is switched to change data collection from a first set of the plurality of sensors to a second set of the plurality of sensors [See Fig. 6 and Sections 5.2.1-4].

Regarding Claim 43, Burkle discloses that the self-organizing comprises moving at least one moveable sensor, other than the sensors from the one or more fixed locations in the energy source extraction environment [Page 3 – “A quadrocopter loses connection to the ground control station because it moved too far or the signals are blocked by an obstacle. In a group of quadrocopters, one of them can be “parked” in reach of the ground control station and act as relay station.”Also, in the combination of Burkle and Werb, the swarm would be moved appropriately to gather data from the various stationary sensors.].

Claims 29, 30, 38, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkle et al., Towards Autonomous Micro UAV Swarms, J Intell Robot Syst (2011) [hereinafter “Burkle”], Werb (US 20150351084 A1), and Karaoguz et al. (US 20060056372 A1)[hereinafter “Karaoguz”].
Regarding Claim 29, Burkle discloses a data analysis circuit structured to analyze the collected data from the plurality of input channels and evaluate a selected collection routine of the data circuit based on the analyzed collected data [Page 3 – “A quadrocopter loses connection to the ground control station because it moved too far or the signals are blocked by an obstacle. In a group of quadrocopters, one of them can be “parked” in reach of the ground control station and act as relay station.”Section 5.2.4 – “In our prototype we use a WiFi module because of its high data rates and good range, though other technologies might be feasible, too. The UAV’s uplink channel is retained as fallback control option in case of an emergency.”], but fails to disclose that the data analysis circuit analyzes a first and a second of the plurality of input channels for a relative phase determination between the first and second input channels from which the data analysis circuit detects a change to a network infrastructure parameter.
However, Karaoguz discloses a method of self-organizing appropriate data communication routes/routines based on communication bandwidth present in the various communication routes/routines [Paragraph [0002] – “The present invention relates to broadband access to data through multiple mechanisms in a home or business. In particular, the present invention is directed to hardware and software that are configured to use multiple data-stream pathways based on bandwidth and/or other criteria.”Paragraph [0011] – “the certain criteria may be selected based on a type of data to be sent and received or based on bandwidths of each of the data pathways”Paragraph [0020] – “The invention, according to some embodiments, allows for the use of the multiple pathways to alleviate congestion along any one of those pathways. Thus, if one of the data-streams has insufficient bandwidth, other streams may be used to provide the end user or product with all of the data. For example, if program data is being sent over the satellite signal data-stream, that delivery can be supplemented through the transmission and receipt of some or all of that data through the broadband access transmission. The use of multiple pathways can be made on a contingent basis, based upon availability, bandwidth and pathway type. Thus, a video program may be received through multiple pathways to utilize the total bandwidths of all of the pathways.”] or communication quality including relative phase of a communication route/routine [Paragraph [0031] – “The criteria used to select data pathways vary depending on many factors. The criteria can be based on the type of data being handled in a task, the bandwidths of the individual data pathways, preferences set by a software application or device seeking the task that will use the multiple pathways and past performance and reliability of the data pathways. Thus, if a particular pathway is "bursty", i.e. producing a high data throughput but variable reliability, then that pathway may be used with another pathway only in situations where the bursty nature does not pose a problem.”].  It would have been obvious to apply such a method to the system of Burkel in order to ensure that the bandwidth or quality of the data transmissions for each of the measurement channels is sufficient.

Regarding Claim 30, Burkle discloses that the selected collection routine is switched to a second collection routine due to the data analysis circuit detecting the change to the network infrastructure parameter [Page 3 – “A quadrocopter loses connection to the ground control station because it moved too far or the signals are blocked by an obstacle. In a group of quadrocopters, one of them can be “parked” in reach of the ground control station and act as relay station.”Section 5.2.4 – “In our prototype we use a WiFi module because of its high data rates and good range, though other technologies might be feasible, too. The UAV’s uplink channel is retained as fallback control option in case of an emergency.”].

Regarding Claim 38, Burkle discloses a system for self-organizing collection and storage of data [Abstract] in an energy source extraction environment [Page 2 – “Some of the tasks that can be supported with UAVs in general include but are not limited to: enhancing agricultural practices, police surveillance, pollution control, environment monitoring, fighting fires, inspecting dams, pipelines or electric lines, video surveillance, motion picture film work, cross border and harbor patrol, light cargo transportation, natural disaster inspection, search and rescue, and mine detection.”], the system comprising:
a data collector circuit structured to selectively accept a plurality of sensor inputs from sensors in the energy source extraction environment [Pages 6-7 – “Through its generic design the system is able to link with a wide range of sensors, and can be equipped with electric-optical or infrared cameras, with movement dispatch riders, acoustic, chemical or radiation sensors depending on the operational aim. The AMFIS system is scalable and can be extended to any number of workstations. Due to this fact several sensor platforms can be coordinated and controlled at the same time. The most different sensor platforms can be handled in a similar manner by a standardized pilot’s working station that in turn minimizes the training expenditure of the staff and raises the operational safety. The user interface is automatically adapted according to the sensor or sensor platform at hand.”], wherein the plurality of sensor inputs is configured to sense at least one of an operational mode, a fault mode, or a health status of at least one target system of the energy source extraction environment [Page 2 – “Some of the tasks that can be supported with UAVs in general include but are not limited to: enhancing agricultural practices, police surveillance, pollution control, environment monitoring, fighting fires, inspecting dams, pipelines or electric lines, video surveillance, motion picture film work, cross border and harbor patrol, light cargo transportation, natural disaster inspection, search and rescue, and mine detection.”], the data collector circuit being communicatively coupled to a plurality of input channels and to a network infrastructure, the data collector circuit being sensitive to a change to a parameter of the network infrastructure within an industrial drilling environment [Page 3 – “A quadrocopter loses connection to the ground control station because it moved too far or the signals are blocked by an obstacle. In a group of quadrocopters, one of them can be “parked” in reach of the ground control station and act as relay station.”See Fig. 6 and Sections 5.2.1-4];
a self-organizing circuit structured to self-organize at least one of a storage operation of data, a data collection operation of the sensors that provide the plurality of sensor inputs, or a selection operation of the plurality of sensor inputs [Page 3 – “A quadrocopter loses connection to the ground control station because it moved too far or the signals are blocked by an obstacle. In a group of quadrocopters, one of them can be “parked” in reach of the ground control station and act as relay station.”See Fig. 6 and Sections 5.2.1-4];
a data storage structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels, wherein the plurality of collector routes each comprise comprising a different data collection routine [See Fig. 6 and Sections 5.2.1-4]; and
a data analysis circuit structured to analyze the collected data from the plurality of input channels and evaluate a selected collection routine of the data collector circuit based on the analyzed collected data [Page 3 – “A quadrocopter loses connection to the ground control station because it moved too far or the signals are blocked by an obstacle. In a group of quadrocopters, one of them can be “parked” in reach of the ground control station and act as relay station.”See Fig. 6 and Sections 5.2.1-4],
wherein the self-organizing system organizes a swarm of mobile data collectors to collect data from a plurality of target systems, and wherein the mobile data collectors include a plurality of drones [See Fig. 6 and Sections 5.2.1-4].
Burkle fails to disclose that the sensors are at one or more fixed locations and that each of the mobile data collectors are configured to receive one or more outputs corresponding to one or more sensors of the plurality of sensors in the energy source extraction environment.  However, Werb discloses the transmission of data in an industrial setting where stationary sensors report out data to mobile units in order for the data to be eventually gathered at a central data monitoring area [Abstract – “The present solution, in various embodiments, addresses deficiencies in the prior art by providing systems, methods, and devices that enable industrial wireless sensor network nodes, individually or in clusters, to at least: (i) discover quickly and efficiently wireless neighbors that may come within range periodically and/or infrequently, (ii) communicate temporarily with one another in mobile configurations, (iii) transmit and/or receive information and commands from a source to a destination in delay-tolerant network configurations, and/or (iv) transmit and/or receive information and commands from a source to a destination via a mobile cluster that includes a store-and-forward (S&F) surrogate.”Paragraph [0004] – “Mobility, as described herein, may be supported in a scenario wherein individual wireless devices move within a network that is mostly stationary, such as an overhead crane in a factory or a data logger arriving at a loading dock. Conversely, mobility may be supported in configurations wherein wireless sensors are mostly stationary, but there is no fixed system to read them. In those and other permutations, devices or collections of devices may store their own data and/or data of their neighbors and occasionally connect to mobile readers that are periodically in range, such as in walk-by, drive-by, or fly-by scenarios. When mobile devices establish temporary connections, the stored data may be transmitted in a burst.”See Fig. 1.Paragraph [0107] – “FIG. 1 duplicates a diagram from the ISA100.11a standard, showing the major components of a wireless sensor network (WSN) (100) in a reference stationary configuration. … A device with the Input/Output (I/O) (101) role sources (provides) data to and/or or consumes (utilizes) data from other devices. For example, a temperature sensor sources data[.]”Paragraph [0176] – “Industrial Wireless Sensor Networks may be designed with an assumption that network elements, including field devices, are largely stationary.”].  It would have been obvious to use the data transmission capability of the swarm of drones from Burkle as the data relays of Werb because doing so would have allowed for the collection of data from stationary sensors for which no other data communication path is present.
Burkle also fails to disclose that the data analysis circuit analyzes a first and a second of the plurality of input channels for a relative phase determination between the first and second input channels from which the data analysis circuit detects a change to a network infrastructure parameter, and
that the selected collection routine is switched to a second collection routine due to the data analysis circuit detecting the change to the network infrastructure parameter.
However, Karaoguz discloses a method of self-organizing appropriate data communication routes/routines based on communication bandwidth present in the various communication routes/routines [Paragraph [0002] – “The present invention relates to broadband access to data through multiple mechanisms in a home or business. In particular, the present invention is directed to hardware and software that are configured to use multiple data-stream pathways based on bandwidth and/or other criteria.”Paragraph [0011] – “the certain criteria may be selected based on a type of data to be sent and received or based on bandwidths of each of the data pathways”Paragraph [0020] – “The invention, according to some embodiments, allows for the use of the multiple pathways to alleviate congestion along any one of those pathways. Thus, if one of the data-streams has insufficient bandwidth, other streams may be used to provide the end user or product with all of the data. For example, if program data is being sent over the satellite signal data-stream, that delivery can be supplemented through the transmission and receipt of some or all of that data through the broadband access transmission. The use of multiple pathways can be made on a contingent basis, based upon availability, bandwidth and pathway type. Thus, a video program may be received through multiple pathways to utilize the total bandwidths of all of the pathways.”] or communication quality including relative phase of a communication route/routine [Paragraph [0031] – “The criteria used to select data pathways vary depending on many factors. The criteria can be based on the type of data being handled in a task, the bandwidths of the individual data pathways, preferences set by a software application or device seeking the task that will use the multiple pathways and past performance and reliability of the data pathways. Thus, if a particular pathway is "bursty", i.e. producing a high data throughput but variable reliability, then that pathway may be used with another pathway only in situations where the bursty nature does not pose a problem.”].  It would have been obvious to apply such a method to the system of Burkel in order to ensure that the bandwidth or quality of the data transmissions for each of the measurement channels is sufficient.

Regarding Claim 40, Burkle discloses an intermittently available network, wherein the self-organizing system is configured to perform the self-organizing based on an impeded network connectivity of the intermittently available network [Page 3 – “A quadrocopter loses connection to the ground control station because it moved too far or the signals are blocked by an obstacle. In a group of quadrocopters, one of them can be “parked” in reach of the ground control station and act as relay station.”Section 5.2.4 – “In our prototype we use a WiFi module because of its high data rates and good range, though other technologies might be feasible, too. The UAV’s uplink channel is retained as fallback control option in case of an emergency.”].

Regarding Claim 41, Burkle discloses that the self-organizing circuit generates a storage specification for organizing storage of the data, the storage specification specifying data for local storage in the energy source extraction environment [Page 7 – “At the same time all received data is archived and stored into databases, e.g. a CSD (Coalition Shared Data) [4] or SSD (SOBCAH Shared Data) [3]. This serves the perpetuation of evidence and allows an additional subsequent analysis of the events.”] and specifying data for streaming via a network connection from the energy source extraction environment [Pages 9-10 – “To enable communication between the smart camera and the ground control station, a tiny WiFi module was integrated into the payload. The WiFi communication link allows to stream live video images, still shots and status information from the UAV to the ground control station.”].

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkle et al., Towards Autonomous Micro UAV Swarms, J Intell Robot Syst (2011) [hereinafter “Burkle”], Werb (US 20150351084 A1), and Acero et al. (US 20100316232 A1)[hereinafter “Acero”].
Regarding Claim 31, Burkle discloses a data analysis component structured to analyze collected data from a plurality of input channels and evaluate a selected collection routine of the data collector mobile data collectors based on the analyzed collected data [Page 3 – “A quadrocopter loses connection to the ground control station because it moved too far or the signals are blocked by an obstacle. In a group of quadrocopters, one of them can be “parked” in reach of the ground control station and act as relay station.”Section 5.2.4 – “In our prototype we use a WiFi module because of its high data rates and good range, though other technologies might be feasible, too. The UAV’s uplink channel is retained as fallback control option in case of an emergency.”], but fails to disclose that the data analysis component provides for band-pass tracking associated with distributed equipment functionality from which the data analysis component detects a change to a network infrastructure parameter.
However, Acero discloses that data transmissions outside of a pass band cause data communication issues [Paragraph [0042]].  It would have been obvious to perform band-pass tracking on the data transmission of Burkle in order to indicate when a different communication scheme should be used.

Response to Arguments
Applicant argues:
	The prior art of record does not disclose the newly recited claim limitations.
Examiner’s Response:
	The Examiner agrees.  New grounds for rejection are presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865